DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
This analysis in view of 35 U.S.C. § 101 is based on MPEP § 2106, please see
this section of the MPEP for additional information.
First, the broadest reasonable interpretation of the claim as a whole is
established:
Claims 1-20 are directed to a method, computer program product, and device for algorithmically providing feedback on a user’s sleep.
The independent claims (1, 11, and 20) comprise additional elements such as heart rate and movement sensors, a processor and memory, output device, computer, and user input interface.
Step 1 of the analysis is the question: “Is the claim to a process, machine,
manufacture, or composition of matter?” and the answer is determined to be yes, as the
claims as a whole are directed to a method/system.
For Step 2, the preliminary question is whether the eligibility of the claim is self-
evident. The answer is determined to be no, as the claim is not immediately self-evident
as statutory.
Step 2A: Is the claim directed to a law of nature, a natural phenomenon (product
of nature) or an abstract idea?
A claim is directed to a judicial exception when a law of nature, a natural
phenomenon, or an abstract idea is recited (i.e., set forth or described) in the claim.
While the terms “set forth” and “describe” are thus both equated with “recite”, their different language is intended to indicate that there are different ways in which an
exception can be recited in a claim. For instance, the claims in Diehr set forth a
mathematical equation in the repetitively calculating step, the claims in Mayo set forth
laws of nature in the wherein clause, meaning that the claims in those cases contained
discrete claim language that was identifiable as a judicial exception. The claims in Alice
Corp., however, described the concept of intermediated settlement without ever explicitly using the words “intermediated” or “settlement.”
Claims 1/11/20 recites the following and equivalent limitations: “determining…a sleep need value,” “determining a current sleep pressure…” which both include additional determination steps, and “calculating…at least one of a recommended bedtime and a recommended bedtime range,” which comprises an explicit claim recitation of an abstract idea. 
Therefore, rather than merely involve a judicial exception, the claims are directed to the identified judicial exception.
This claim language is identified as an abstract idea, because in MPEP §
2106.04(a)(2) III B. this language is similar to concepts relating to organizing or
analyzing information in a way that can be performed mentally or are analogous to human mental work. For example, Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d
1138, 120 USPQ2d 1473 (Fed. Cir. 2016). In Synopsys, the patentee claimed methods
of logic circuit design, comprising converting a functional description of a level sensitive
latch into a hardware component description of the latch. 839 F.3d at 1140; 120 USPQ2d at 1475. Although the patentee argued that the claims were intended to be
used in conjunction with computer-based design tools, the claims did not include any
limitations requiring computer implementation of the methods and thus do not involve
the use of a computer in any way. 839 F.3d at 1145; 120 USPQ2d at 1478-79. The
court therefore concluded that the claims “read on an individual performing the claimed
steps mentally or with pencil and paper,” and were directed to a mental process of
“translating a functional description of a logic circuit into a hardware component
description of the logic circuit.” 839 F.3d at 1149-50; 120 USPQ2d at 1482-83. As the Federal Circuit has explained, "[c]ourts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind." Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015).
In the instant case, the identified abstract idea is similar to Synopsys because the
language reads on an individual performing their own bedtime and sleep optimization mentally (for example, taking into account exercise, fatigue, age, previous sleep experiences, etc.). They do not require any computer implementation beyond the recitation of a general purpose computer, or using the computer as a tool to perform the function and therefore are directed to a mental process of monitoring a person’s nociception based on sensor signals
Yes. The claim is directed to an abstract idea.
Step 2B: Does the claim recite additional elements that amount to significantly
more than the judicial exception?
First, the additional elements are identified: sensors for collecting movement and heart rate, a processor, user input interface, and user output interface (display or speaker).
The obtaining of sensor signals is considered insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g)) or performing clinical tests on individuals to obtain input for an equation in In re Grams, 888 F.2d 835, 839-40; 12 USPQ2d 1824, 1827-28 (Fed. Cir. 1989). The sensors are not recited in terms of their physical structure but rather in terms of the quantities they collect, for example, “heart rate” data instead of “electrode,” etc.
For the sensors that do recite specific structure, such as an accelerometer and a gyroscope, these sensors are performing their routine and conventional activities as known in the art: an accelerometer for detecting acceleration, and a gyroscope for detecting angular acceleration are specifically the activities which are routine and conventional.
The output/feedback is directed to mere output of the results of analysis. The processor, memory, and user input appears to be part of a generic computer and appears to generally link the abstract idea to the computer as a tool
Therefore these additional elements do not amount to significantly more than the judicial exception and the claimed subject matter appears to be ineligible under 101.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5, 7-11, 14, 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heneghan et al. (U.S. Patent Application Publication No. 2016/0270718) hereinafter referred to as Heneghan.
Regarding claim 1, Shouldice teaches a method for analyzing activity and providing feedback by empirically modeling at least one of sleep need and sleep pressure (Abstract, fatigue) using an apparatus comprising 
a heart rate sensor (¶[0077]), a movement sensor (¶[0076] triaxial accelerometer, Fitbit and smartphone gyroscopes, etc.), a processor (¶[0056] for example, and throughout), a memory (¶[0074] for example, and throughout), and an output device (¶[0071] screen, smartphone or tablet display), wherein the method comprises: 
determining, by the processor, a sleep need value (fatigue state ¶[0068]) based on user-specific attributes of a user (age, for example, ¶[0368]) and based on an activity of the user over a predetermined period, wherein determining the sleep need value comprises: 
determining an age of the user (¶[0368]), and 
determining a baseline sleep need value based on the age of the user (¶[0048] step 9. Fig. 5, ¶[0203]); 
continuously measuring a plurality of physiological resource values of the user (¶¶[0076-0082] daytime monitoring), wherein the physiological resource values comprise at least two of the set of: 
stress level data associated with and forming a body stress history (¶[0080]), training load data associated with and forming a training history (¶¶[0076-0079] exercise history), and sleep period data comprising a plurality of sleep periods each having a period-specific sleep score (¶[0085] objective sleep measures); 
adjusting the baseline sleep need value to the sleep need value based on the at least two of the set of body stress history, the training history, and each of the period- specific sleep scores (Fig. 1, these are incorporated into the Fatigue Monitoring Module, see ¶¶[0149-0158] for one example of this process); 
determining a current sleep pressure value based on the sleep need value (§ 8.1.14 Fatigue Monitoring Module, ¶[0139] current or future), wherein determining the current sleep pressure value comprises: 
determining a baseline sleep pressure value based on the sleep need value (§ 8.1.14 Fatigue Monitoring Module, ¶[0139]); 
continuously monitoring a sleep and awake state of the user and analyzing one or more sleep periods and awake periods (§ 8.1.3 Objective Sleep Measures 120, ¶[0083], ¶[0085], etc.), and identifying a time elapsed since a last sleep period of the user (¶[0143] time since awake); 
determining a current body resource score of the user using the measured user physiological resource values (¶¶[0077-0079] and as cited above) and heart rate variability data (¶¶[0081-0082], ¶[0086]); and 
adjusting the baseline sleep pressure value to the current sleep pressure value based on the one or more sleep periods and awake periods, the current body resource score of the user, and the time elapsed since the last sleep period of the user (§ 8.1.14 Fatigue Monitoring Module, ¶[0139] current or future, as taught above, all of these data sources alter the fatigue assessment of the user);
calculating, based on the sleep need value and current sleep pressure values, at least one of a recommended bedtime and a recommended bedtime range (¶[0173] time to sleep alert); and providing feedback according to a pre-set criterion (¶¶[0169-0170]).
Regarding claim 2, Heneghan teaches the method of claim 1.
Heneghan further teaches wherein continuously measuring the plurality of physiological resource values of the user comprises: continuously measuring heart rate variability data of the user and movement data of the user (¶¶[0077-0082] user activity and heart rate data including HRV and during sleep in ¶[0086]); and determining, from the heart rate variability data of the user and movement of the user, the plurality of physiological resource values  (¶¶[0077-0082] user activity and heart rate data combined in order to produce energy expenditure estimate).
Regarding claim 5, Heneghan teaches the method of claim 1.
Heneghan teaches further comprising: determining, based on location data of the user (¶[0132]) and time data (¶[0134]), an expected outside light level (¶[0133]), and determining, from the expected outside light level, a sleep pressure adjustment from light; and adjusting the sleep pressure value by the sleep pressure adjustment from light (Fig. 1, as an input into the Fatigue Monitoring Module 110, ¶[0139]).
Regarding claim 7, Heneghan teaches the method of claim 1.
Heneghan teaches further comprising classifying each of the plurality of sleep periods of the sleep period data as one of: REM, light, deep, and awake (¶[0085]).
Regarding claim 8, Heneghan teaches the method of claim 1.
Heneghan further teaches wherein continuously measuring the plurality of physiological resource values of the user further comprises: measuring, with the movement sensor, an activity state of the user (¶[0076] and ¶[0083] movement sensors determining activity); and determining, based on the activity state of the user, the plurality of sleep periods (¶[0083] and ¶[0085]).
Regarding claim 9, Heneghan teaches the method of claim 1.
Heneghan further teaches wherein automatically providing, to the user, the feedback dialogue comprises at least one of: displaying the feedback dialogue on a display, or playing the feedback dialogue via a speaker (¶¶[0173-0174], ¶[0177] display and alarms).
Regarding claim 10, Heneghan teaches the method of claim 1.
Heneghan further teaches wherein selecting the feedback dialogue to be displayed to the user further comprises: determining, from a previous sleep need of the user, whether the sleep need value has decreased, increased, or remained the same as compared to the previous sleep need of the user; and selecting a feedback based on a comparison with the previous sleep need of the user (¶¶[0169-0171] for example).
Regarding claims 11, 14, and 16-18/20 the claims are directed to a computer program product and device for substantially the same method as claims 1-2, 5, and 7-10 and are rejected under substantially the same sections of Heneghan.
Regarding claim 19, Heneghan teaches the non-transitory computer-readable medium according to claim 11.
Heneghan further teaches wherein the computer is a server (¶[0197]) and is further configured to: receive, from a portable device of the user linked to the server, an activity state of the user (¶[0197] smartphone and/or wearable); and transmit, to the portable device of the user, the feedback dialogue to be provided to the user, wherein a feedback dialogue to be provided is based on an available output module of the portable device (¶¶[0199-0201] for example).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3, 6, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heneghan as applied to claims 1, 11, and 20 above, and further in view of Hämäläinen et al. (U.S. Patent Application Publication No. 2018/0174685) hereinafter referred to as Hamalainen.
Regarding claim 3, Heneghan teaches the method of claim 1.
Heneghan does not teach wherein the training load data further comprises at least one of training impulse data and excess post-exercise oxygen consumption data.
Attention is brought to the Hamalainen reference, which teaches a wearable device (Fig. 8) which monitors training load data, wherein training load data further comprises at least one of training impulse data and excess post-exercise oxygen consumption data (¶[0066]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the training load/exercise energy expenditure estimation of Heneghan to incorporate the training impulse data and/or EPOC, as taught by Hamalainen, because Hamalainen teaches that these quantities provide a single absolute training load value for each exercise session (Hamalainen ¶[0066]) combining any activity the user performs into a single metric for energy expenditure (Hamalainen ¶[0005]) that can be implemented on any common user device (Hamalainen ¶[0034]).
Regarding claims 6 and 15, Heneghan teaches the method/computer program product of claims 1/11.
Heneghan further teaches wherein adjusting the baseline sleep need value to the sleep need value based on the body stress history, the training history, and each of the period-specific sleep scores further comprises: classifying training load as one of acute training load or chronic training load (¶[0162] for example “If the activity data suggests the user is generally sedentary then suddenly active”).
Heneghan does not teach when the training load is an acute training load, comparing the training load to a cumulative training load metric, and when the training load is a chronic training load, comparing the training load to a periodic training load range, and obtaining a comparison result; adjusting the sleep need value based on a classification of the training load and the comparison result.
Attention is drawn to the Hamalainen reference, which teaches when the training load is an acute training load, comparing the training load to a cumulative training load metric, and when the training load is a chronic training load, comparing the training load to a periodic training load range (¶¶[0087-0088], and obtaining a comparison result; adjusting the sleep need value based on a classification of the training load and the comparison result (Fig. 5, suggest sleep and better recovery for overreaching and unproductive training load ranges).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the energy expenditure estimation of Heneghan to include compensation for an acute or chronic training load, as taught by Hamalainen, because Hamalainen teaches that an overall training load contributes to a person’s fatigue (Hamalainen ¶[0115]) and that recovery requires additional sleep (Hamalainen Fig. 5, ¶[0107]).
Claim(s) 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heneghan as applied to claims 1, 11, and 20 above, and further in view of Shouldice et al. (U.S. Patent Application Publication No. 2016/0151603,) hereinafter referred to as Shouldice.
Regarding claims 4 and 13, Heneghan teaches the method/computer program product of claims 1/11.
Heneghan further teaches determining, from a user input, a level of alcohol usage comprising a number of alcohol doses (¶[0048] 4. and 6. user questionnaire and ¶[0175]).
Heneghan does not teach determining, from the level of alcohol usage and at least one user-specific attribute, a sleep need adjustment from alcohol; and adjusting the sleep need value by the sleep need adjustment from alcohol.
Attention is drawn to the Shouldice reference, which teaches determining, from the level of alcohol usage and at least one user-specific attribute (¶[0111], ¶[0223]), a sleep need adjustment from alcohol; and adjusting the sleep need value by the sleep need adjustment from alcohol (¶[0403], ¶[0537] and fatigue worsening in ¶[0548] by weighted factors).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the fatigue monitoring module of Heneghan to further include adjustments based on user reported alcohol consumption, as taught by Shouldice, because Shouldice teaches that alcohol directly affects sleep quality measures (Shouldice ¶[0039]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication No. 2019/0110755 to Capodilupo et al. teaches sleep monitoring in the context of historical sleep debt and sleep need and user exercise.
U.S. Patent Application Publication No. 2018/0289314 to Reifman et al. teaches managing cognitive performance through sleep adjustments taking into account sleep pressure, sleep debt, and sleep history.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L STEINBERG whose telephone number is (303)297-4783. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.L.S/Examiner, Art Unit 3792        

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792